Title: From George Washington to Samuel Holden Parsons, 23 March 1781
From: Washington, George
To: Parsons, Samuel Holden


                  
                     Dear Sir.
                     Head Quarters New Windsor March 23d 1781.
                  
                  Your Letter of the 14th Instant was forwarded to me in my absence from this place, and met me on my return; since which this is the first leisure moment I have had to attend to its contents.
                  I am sorry to find the evil so deeply rooted—and that the defection is still gaining ground.  From its extensive nature & pernicious tendency; I think every measure which policy and precaution can dictate ought immediately to be adopted to put a final stop to this illicit & treasonable intercoure.  For this purpose, it will be well to consult the Governor on the subject, who himself, or with his Council will be best able to advise (upon your representation) whether it is expedient to apprehend all the characters you mention, or let them all remain for the present, or to select some of the most criminal & punish them in an exemplary manner, without disclosing the Names of the other Persons concerned.
                  In the mean time, the joint efforts of the Civil and Military, should cooperate and harmonize in defeating the Machinations of the Enemy: it has been hinted that Agents have been employed for these purposes by Your Goverment, if so, these men & your Emissaries might give & receive mutual aid, at least they must be prevented from thwarting each other.  When Matters are ripe for execution I would yeild the necessary Military assistance; untill then the greatest secrecy will be necessary.
                  If the man employed by you, should prosecute his discoveries to effect, upon as large a scale as you intimate, he will be entitled to the rewards proposed.
                  It will be at your option, after having made proper arrangements in this affair, to return to the Army, when you shall judge your presence in the State, not absolutely necessary.  I am, with great regard &c.
                  
               